Per Curiam.
Each of these zoning appeals was dismissed in the Superior Court as jurisdictionally defective under Simko v. Zoning Board of Appeals, 205 Conn. 413, 533 A.2d 879 (1987), affirmed on rehearing, Simko v. Zoning Board of Appeals, 206 Conn. 374, 538 A.2d 202 (1988) (en banc). A petition for certification was filed in this court in each case. Under our supervisory powers pursuant to Practice Book § 4183, we deny each of the petitions, without prejudice to the refiling of them at a later date. We do so in order to allow the petitioners to pursue any rights afforded to them by Section 3 of Public Acts 1988, No. 88-79. Our denials of these petitions without prejudice are not intended to be final judgments under Section 3 of Public Acts 1988, No. 88-79.